Citation Nr: 1526494	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-29 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for scar, appendectomy, right lower quadrant.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a stomach condition, also claimed as reflux and esophagus condition.

3.  Entitlement to service connection for a stomach condition, also claimed as reflux and esophagus condition, hiatal hernia, severe reflux and epigastric pain, to include as secondary to service-connected scar, appendectomy, right lower quadrant.

4.  Entitlement to service connection for peripheral vertigo, also claimed as dizziness and giddiness. 

5.  Entitlement to service connection for bilateral knee arthralgia.

6.  Entitlement to service connection for bilateral hearing loss.
7.  Entitlement to service connection for neck pain. 

8.  Entitlement to service connection for benign neoplasm of skin of trunk.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for hip arthralgia (pain on rotation).

12.  Entitlement to service connection for lumbar spondylosis.  

13.  Entitlement to service connection for bilateral carpal tunnel syndrome.

14.  Entitlement to special monthly compensation based on loss of use of a creative organ. 

15.  Entitlement to service connection for tinnitus.

16.  Entitlement to service connection for traumatic brain injury (TBI).  

17.  Entitlement to service connection for neuropathy of the left upper extremity. 

18.  Entitlement to service connection for neuropathy of the right upper extremity.

19.  Entitlement to service connection for neuropathy of the left lower extremity.

20.  Entitlement to service connection for neuropathy of the right lower extremity.

21.  Entitlement to service connection for erectile dysfunction.

22.  Entitlement to service connection for a psychiatric disability, to include major depression and anxiety. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to February 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2010, November 2011 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran was afforded a video hearing before the Board in March 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

With the exception of the issue regarding whether new and material evidence has been submitted, all issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO denied the Veteran's claim for service connection of a stomach condition and the Veteran did not appeal this decision.

2.  Evidence received since the final January 2007 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The RO's January 2007 denial of the Veteran's claim for service connection of a stomach condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  New and material evidence has been received since the January 2007 denial, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claim for service connection of a stomach disability, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

The Veteran's claim for service connection of a connection for a stomach condition, also claimed as reflux and esophagus condition, was denied in a January 2007 rating decision.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  In addition, no additional evidence was received or submitted during the appeal period.  Accordingly, the decision is final.  38 C.F.R. §§ 3.156(a), 20.1103.
A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In the January 2007 rating decision that denied the claim, the RO denied the claim based on a finding that the evidence did not establish that the Veteran had a gastrointestinal disability related to service, particularly the documented 1977 appendectomy following acute appendicitis.  The RO relied heavily on a negative November 2006 VA etiological opinion in making this determination.  

Since the January 2007 determination, the Veteran has submitted statements from H.G., M.D.  In these statements, Dr. G. essentially relates all of the Veteran's medical conditions to the in-service bout of acute appendicitis and subsequent appendectomy.  This evidence was not previously of record, and relates to the unestablished nexus between the claimed disability and service.  It is presumed credible for the limited purpose of reopening.  Justus, supra.  The Board finds that it is new and material evidence; therefore, the previously denied claim is reopened.  The underlying claim is addressed below in the remand section of this decision.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a stomach condition; to this extent only is the appeal granted.


REMAND

It appears to the Board that there may be outstanding relevant VA medical records.  A review of the record shows that VA has obtained records from the San Juan VA Medical Center (VAMC) dated from February 2010 through March 2012.  However, the Veteran has submitted records from the San Juan VAMC dated prior to February 2010, and testified in March 2015 that he had recent VA treatment.  Upon remand, any outstanding VA records relevant to the issues on appeal should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA are considered constructively part of the record and should be associated with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran should also be afforded VA examinations to address his claims.  He has indicated that, with respect to all of his claimed disabilities, he began to manifest symptoms in service, which persisted to present day.  This, in conjunction  with the letter from Dr. G., which purports to relate his various disabilities to the in-service appendectomy, suggests a relationship between the claimed disabilities and service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At his Board hearing, the Veteran testified that his scar had become painful and was exhibiting loss of skin covering.  This suggests that his scar may have worsened in severity since his last VA examination in October 2010, at which time the scar was noted to be non-painful with no signs of skin breakdown.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's assertions indicate possible worsening of the scar, he should be afforded a new VA examination.

The record indicates that a Notice of Disagreement (NOD) was filed in January 2011 with respect to the RO's October 2010 denial of the claim of entitlement to service connection for a psychiatric disability. to include major depression and anxiety.  However, to date, a Statement of the Case (SOC) has not been issued on this issue.  The Court has held that the filing of a NOD initiates the appeal process, and that the failure of the RO to issue a SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of how to substantiate a claim under the theory of secondary service connection.

2.  Obtain all VA treatment records of the Veteran not currently associated with the claims file, particularly any dated prior to approximately February 8, 2010, and any dated after approximately March 23, 2012, and associate them therewith.  
3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for an appropriate VA skin examination to address the severity of his for scar, appendectomy, right lower quadrant.

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  Attention is invited to the Veteran's March 2015 sworn testimony that his scar is painful and loses covering.  See VBMS, Hearing Testimony, received March 11, 2015, pages 4-5.

4.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his claimed stomach condition.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination.

The examiner must address the following questions:

a)  Does the Veteran have internal residuals of the in-service appendicitis and resulting appendectomy?

b)  Is it at least as likely as not (50 percent probability or greater) that a stomach condition, also claimed as reflux and esophagus condition, hiatal hernia, severe reflux and epigastric pain, was incurred during service or is otherwise etiologically related to service, to include the in-service appendicitis and resulting appendectomy?

c)  If the examiner finds that it is less likely than not that the Veteran has a stomach condition that is etiologically related to service, is it at least as likely as not (50 percent probability or greater) that the Veteran's pain medications that he takes for his orthopedic and/or neurological disabilities cause a stomach condition?  

d)  If it is determined that any stomach condition was not caused by pain medications, the examiner should opine whether it is at least as likely as not that any stomach condition has been aggravated (that is, permanently worsened beyond its natural progression) by such medications?

Review of the entire file is required; however, attention is invited to the January 2010 and May 2011 opinions by Dr. Hamid Galib, attempting to link the Veteran's current stomach condition to his in-service appendicitis.

The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

5.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his claimed vertigo.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination.

The examiner must address the following questions:

a)  Is it at least as likely as not (50 percent probability or greater) that vertigo, also claimed as dizziness and giddiness, was incurred during service or is otherwise etiologically related to service?

b)  If the examiner finds that it is less likely than not that the Veteran has vertigo that is etiologically related to service, is it at least as likely as not (50 percent probability or greater) that the Veteran's pain medications that he takes for his orthopedic and/or neurological disabilities cause vertigo?

c)  If the examiner finds that it is less likely than not that the Veteran has vertigo that is etiologically related to pain medications, is it at least as likely as not (50 percent probability or greater) that the Veteran's pain medications that he takes for his orthopedic and/or neurological disabilities aggravate vertigo (i.e., that vertigo is permanently worsened beyond its natural progression)?

The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

6.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his claimed neck pain, hip arthralgia, lumbar spondylosis, bilateral carpal tunnel syndrome, and neuropathy of the upper and lower bilateral extremities.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination.

The examiner must address the following question:

Is it at least as likely as not (50 percent probability or greater) that neck pain, hip arthralgia, lumbar spondylosis, bilateral carpal tunnel syndrome, neuropathy of the upper and lower bilateral extremities, and erectile dysfunction, was/were incurred during service or is/are otherwise etiologically related to service?

Review of the entire file is required; however, attention is invited to the Veteran's sworn testimony regarding the rappelling accident in service.  See VBMS, Hearing Testimony, received March 11, 2015, pages 15-18.

The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

7.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his claimed benign neoplasm of skin of trunk.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination.

The examiner must address the following questions:

a)  Does the Veteran have current, or a history of, skin cancer?

b)  If so, is it at least as likely as not (50 percent probability or greater) that any benign neoplasm of skin of trunk was incurred during service or is otherwise etiologically related to service?

The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

8.  After the development directed in paragraphs 1 and 2  has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his claimed hypertension.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination.
The examiner must address the following question:

Is it at least as likely as not (50 percent probability or greater) that hypertension was incurred during service or is otherwise etiologically related to service, to include as a result of the in-service appendicitis and resulting appendectomy?

The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

9.  After the development directed in paragraphs 1 and 2  has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his claimed sleep apnea.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination.

The examiner must address the following question:

Is it at least as likely as not (50 percent probability or greater) that sleep apnea was incurred during service or is otherwise etiologically related to service?

Review of the entire file is required; however, attention is invited to the Veteran's sworn hearing testimony of snoring in service.  See VBMS, Hearing Testimony, received March 11, 2015, pages 10-12.

The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

10.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the, presence, nature and likely etiology of any traumatic brain injury (TBI).  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed TBI is attributable to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

11.  Evaluate the evidence of record, and issue a SOC to the Veteran regarding entitlement service connection for a psychiatric disability, to include major depression and anxiety, on a direct and secondary basis.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this matter.  38 C.F.R. § 20.302(b) (2014).

12.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


